UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [Missing Graphic Reference] Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliesteventreported): December 20, 2010 ALLIANCE NETWORK COMMUNICATIONS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 333-137920 20-3547389 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1365 N. Courtenay Parkway, Suite A Merritt Island, FL 32953 (Address and telephone number of Registrant's principal executive offices and principal place of business) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ྎ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ྎ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ྎ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ྎ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.03 Amendments to Articles of Incorporation or By-Laws; Change in Fiscal Year On December 20, 2010, the Registrant filed a Certificate of Ownership with the Delaware Secretary of State under Section 267 of the Delaware General Corporation Law, to merge its two wholly-owned subsidiaries, Alliance Network Communications, Inc. and BioCube, Inc., into it, with Registrant as the surviving entity.As part of the filing, Registrant’s corporate name will be changed to BioCube, Inc.The filing makes the subsidiary mergers and the name change effective on December 31, 2010. A copy of the Certificate of Ownership as filed is attached as Exhibit 99.No shareholder consent or vote for the subsidiary mergers into the parent is required under Section 267. Item9.01 Financial Statement and Exhibits. (d) Exhibits. Exhibit No. Description 99 Certificate of Ownership SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALLIANCE NETWORK COMMUNICATIONS HOLDINGS, INC. Date:December 20, 2010 By: /s/ Boris Rubizhevsky Boris Rubizhevsky Chief Executive Officer
